TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00579-CR




                                 Quintin Tremaine Riggins, Appellant

                                                    v.

                                     The State of Texas, Appellee




           FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
               NO. 50,540, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING




                A jury found appellant Quintin Tremaine Riggins guilty of criminal nonsupport. See Tex.

Pen. Code Ann. ' 25.05 (West Supp. 2002). The district court assessed punishment at one year in state

jail, but suspended imposition of sentence and placed appellant on community supervision for five years.

                Appellant represents himself on appeal. Following a hearing, the district court found that

appellant is not indigent and denied his request for a free appellate record. By this Court=s order, the

reporter=s record of the indigency hearing was made a part of the appellate record. Appellant=s brief does

not challenge the court=s ruling on indigence.

                Appellant=s brief contains a narrative giving appellant=s side of the relevant events. These

statements are not supported by the record before us. Similarly, there is no support for appellant=s remarks

regarding the conduct of trial counsel. Appellant=s contention that the district court erred by failing to
instruct the jury on the affirmative defense of inability to provide support is contradicted by the record. The

court=s charge to the jury included an instruction on the affirmative defense.

                 Finding no merit to any issue raised by appellant, we affirm the judgment of conviction.




                                                   __________________________________________

                                                   Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: July 26, 2002

Do Not Publish




                                                      2